85204: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28248: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85204


Short Caption:BAUTISTA VS. NEV. ASS'N SERVS., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A852903Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantConstantine S. NacarJoseph A. Scalia, II
							(Senior Counsel, LLC)
						


AppellantLeidianne L. BautistaJoseph A. Scalia, II
							(Senior Counsel, LLC)
						


RespondentNevada Association Services, Inc.Brandon E. Wood


RespondentSaticoy Bay LLC Series 10449 Forked RunChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/04/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/23/2022Filing FeeFiling Fee due for Appeal. (SC)


08/23/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-26253




08/23/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-26256




08/23/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-26258




09/09/2022Order/DispositionalFiled Order Dismissing Appeal.  To date, appellants have not paid the filing fee or otherwise responded to this court's notice.  Accordingly, this appeal is dismissed.  (SC)22-28248





Combined Case View